Case: 14-50836      Document: 00512867683         Page: 1    Date Filed: 12/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 14-50836                                 FILED
                                  Summary Calendar                       December 12, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LEYUMBA WEBB,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:02-CR-301-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Leyumba Webb, federal prisoner # 28913-180, was convicted by a jury of
possession of crack cocaine with intent to distribute, and he was sentenced as
a career offender to 210 months of imprisonment. Following an unsuccessful
appeal and the denial of his 28 U.S.C. § 2255 motion, Webb moved the district
court to correct purported clerical errors under Federal Rule of Criminal
Procedure 36.      Webb asserted that the presentence report was erroneous


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50836     Document: 00512867683      Page: 2   Date Filed: 12/12/2014


                                  No. 14-50836

because it did not include the charging documents from his prior Texas
conviction for possession of a controlled substance with intent to deliver and
that the application of the career offender enhancement was erroneous because
his prior conviction for possession of a controlled substance with intent to
deliver was not a predicate controlled substance offense. The district court
denied the motion, and it denied Webb leave to proceed in forma pauperis (IFP)
on appeal on the ground that the appeal would be frivolous.
      Rule 36 provides that the district court “may at any time correct a clerical
error in a judgment, order, or other part of the record, or correct an error in the
record arising from oversight or omission.” FED. R. CRIM. P. 36. A clerical error
occurs when the court intends to do one thing but through clerical mistake or
oversight does another. United States v. Buendia-Rangel, 553 F.3d 378, 379
(5th Cir. 2008). The purported errors identified by Webb are not clerical errors,
and he has not shown that he is entitled to relief under Rule 36. See id.
      Because Webb is clearly not entitled to relief under Rule 36, his appeal
does not present any nonfrivolous issues, and he has not shown that it is taken
in good faith.    See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
Accordingly, his motion for leave to proceed IFP is DENIED, and the appeal is
DISMISSED as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997); 5TH CIR. R. 42.2.
      Webb has filed several repetitive and frivolous challenges to his
conviction and sentence. Webb is WARNED that filing repetitive or frivolous
pleadings in this court could result in the imposition of sanctions. These
sanctions may include dismissal, monetary sanctions, and restrictions on his
ability to file pleadings in this court and any court subject to this court’s
jurisdiction.




                                        2